DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS dated 02/19/2019, citation 2, has not been considered as the publication date does not match that of the reference publication date.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the middle panel" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the mechanical latch" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "their first configurations" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "their second configurations" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-14, 19-20, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ng (PCT/SG2017/050498) (US 2020/0277059 is referenced for convenience).
In re. claim 1, Ng teaches a divider screen assembly (fig. 19A) for an aircraft seating arrangement (para [0003]), the divider screen assembly comprising: a divider screen (80) moveable between a lower height in a stowed configuration (fig. 20A), and an upper height in a deployed configuration (fig. 20C), a first actuation mechanism (user adjustment mechanism for individual members of the privacy screen) (para [0219-0221]) being actuable to allow movement of the divider screen between the upper height (fig. 20C) and an intermediate height in between the upper height and the lower height (fig. 20B), a second actuation mechanism (user adjustment mechanism for individual members of the privacy screen) (para [0219-0221]) being actuable to allow movement of the divider screen between the intermediate height (fig. 20B) and the lower height (fig. 20A), wherein the second actuation mechanism is actuable only when the screen has been lowered to the intermediate height (via telescopic arrangement) (para [0214]) (figs. 20C-20A).

In re. claim 3, Ng teaches the divider screen assembly as claimed in claim 1, wherein only one of the first and second actuation mechanisms can be actuated at any one time (user adjustment mechanism for individual members of the privacy screen) (para [0219-0221]).
In re. claim 4, Ng teaches the divider screen assembly as claimed in claim 1, wherein the divider screen assembly further comprises a third actuation mechanism (e.g. guides 83, 84) (para [0217]), the third actuation mechanism being actuable to allow movement of the divider screen between the intermediate height and the lower height (fig. 20B-20A).
In re. claim 5, Ng teaches the divider screen assembly as claimed in claim 4, wherein both the second and third actuation mechanism have to have been actuated to allow the divider screen to move between the intermediate height and the lower height (no movement disclosed without the use of the recited actuation mechanisms).
In re. claim 6, Ng teaches the divider screen assembly as claimed in claim 1, wherein the divider screen comprises an upper panel (79) and a lower section (78, 85) and wherein movement of the divider screen between the upper and intermediate heights involves raising and lowering of the upper panel in relation to the lower section (figs. 20C-20B).
In re. claim 7, Ng teaches the divider screen assembly as claimed in claim 6, wherein the lower section comprises a middle panel (78) and a base section (85) and wherein movement of the divider screen between the intermediate and lower heights involves raising and lowering of the middle panel in relation to the base section (figs. 20B-20A).
In re. claim 8, Ng teaches the divider screen assembly as claimed in claim 7, wherein movement of the divider screen between the intermediate and lower heights also involves 
In re. claim 9, Ng teaches the divider screen assembly as claimed in claim 6, wherein at least some of the panels and sections telescope in relation to each other during movement of the divider screen (telescopic arrangement) (para [0214]) (figs. 20C-20A).
In re. claim 10, Ng teaches the divider screen assembly as claimed in claim 6, wherein the first actuation mechanism comprises an upper panel release mechanism to release movement of the upper panel in relation to the lower section, and preferably in relation to the middle panel, when the divider screen is at the intermediate height (via ratchet or internally stepped mechanism for discrete movement) (para [0214]).
In re. claim 11, Ng teaches the divider screen assembly as claimed in claim 10, wherein the upper panel release mechanism comprises an upper panel mechanical locking mechanism to mechanically lock and unlock the upper panel to and from the lower section, and preferably to and from the middle panel of the lower section (via ratchet or internally stepped mechanism for discrete movement) (para [0214]).
In re. claim 13, Ng teaches the divider screen assembly as claimed in claim 7, wherein the second actuation mechanism comprises a middle panel release mechanism to release movement of the middle panel in relation to the base section, when the divider screen is at the intermediate height (via ratchet or internally stepped mechanism for discrete movement) (para [0214]).
In re. claim 14, Ng teaches the divider screen assembly as claimed in claim 13, wherein the middle panel release mechanism comprises a middle panel mechanical locking mechanism to mechanically lock and unlock the middle panel to and from the base section (via ratchet or internally stepped mechanism for discrete movement) (para [0214]).

In re. claim 20, Ng teaches the divider screen assembly as claimed in claim 19, wherein the second middle panel release mechanism comprises a second middle panel mechanical locking mechanism to mechanically lock and unlock the middle panel to and from the base section (via ratchet or internally stepped mechanism for discrete movement) (para [0214]).
In re. claim 22, Ng teaches the aircraft accommodation arrangement comprising two seats, convertible to beds and the divider screen of claim 1 disposed between the two seats (para [0228]) (fig. 21).
In re. claim 23, Ng teaches a method of stowing a divider screen (80) in an aircraft seating arrangement (figs. 19, 21), from a deployed configuration, at an upper height (fig. 20C), to a stowed configuration, at a lower height (fig. 20A), the method comprising the steps of. having a first actuation mechanism (user adjustment mechanism for individual members of the privacy screen) (para [0219-0221]) actuated to allow movement of the divider screen from the upper height to an intermediate height in between the upper height and the lower height (figs. 20C-20B), and, when at the intermediate height, actuating a second actuation mechanism (user adjustment mechanism for individual members of the privacy screen) (para [0219-0221]) to allow movement of the divider screen between the intermediate height and the lower height (figs. 20B-20A).
In re. claim 24, Ng teaches a method of deploying a divider screen (80) in an aircraft seating arrangement (figs. 19, 21), from a stowed configuration (fig. 20A), at a lower height, to a deployed configuration (fig. 20C), at an upper height, the method comprising the steps of: having an actuation mechanism (user adjustment mechanism for individual members of the privacy screen) (para [0219-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claims 10, 13, and 19 respectively above, and further in view of Place et al. (US 2,862,253).
In re. claim 12, Ng fails to disclose the upper panel release mechanism comprises an upper panel electrical connection mechanism to connect and disconnect electrical power to and from the upper panel to effect movement of the upper panel in relation to the lower section.
Place teaches a release mechanism comprises a panel electrical connection mechanism (limit switch (fig. 10)) to connect and disconnect electrical power to and from the upper panel to effect movement of the panel (col. 7, ln. 1-36).
Therefore it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ng to incorporate the teachings of Place to have an electrical connection mechanism, since Ng states an electric motor may be utilized for movement 
In re. claim 15, Ng fails to disclose the middle panel release mechanism comprises a middle panel electrical connection mechanism to connect and disconnect electrical power to and from the middle panel to effect movement of the middle panel in relation to the base section.
Place teaches a release mechanism comprises a panel electrical connection mechanism (limit switch (fig. 10)) to connect and disconnect electrical power to and from the upper panel to effect movement of the panel (col. 7, ln. 1-36).
Therefore it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ng to incorporate the teachings of Place to have an electrical connection mechanism, since Ng states an electric motor may be utilized for movement and doing so would employ an automatic means for cutting off the current to the motor when the pre-determined position has been reached.
In re. claim 17, Ng as modified by Place (see Ng) teach the divider screen assembly as claimed in claim 15, wherein the assembly comprises two configurations; a first configuration (figs. 20B-20C) for movement of an upper panel (79), and a second configuration (figs. 20B-20A) for movement of a middle panel (78). 
Ng as modified by Place (see Place) teaches an electrical switch arrangement (limit switch) (fig. 10) that provides a first configuration in which the switch arrangement connects electrical power to the upper panel and a second configuration in which the switch arrangement disconnects electrical power from the upper panel (current cut off when upper position reached) (col. 7, ln. 1-36).

Place teaches a release mechanism comprises a panel electrical connection mechanism (limit switch (fig. 10)) to connect and disconnect electrical power to and from the upper panel to effect movement of the panel (col. 7, ln. 1-36).
Therefore it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ng to incorporate the teachings of Place to have an electrical connection mechanism, since Ng states an electric motor may be utilized for movement and doing so would employ an automatic means for cutting off the current to the motor when the pre-determined position has been reached.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ng as applied to claim 14 above, and further in view of Kemp et al. (US 2017/0130753).

In re. claim 16, Ng teaches the divider screen assembly as claimed in claim 14, wherein the assembly comprises two configurations; a first configuration (figs. 20B-20C), and a second configuration (figs. 20B-20A),
Ng fails to disclose a mechanical latch that provides an upper panel mechanical locking mechanism and a middle panel mechanical locking mechanism, and in the first configuration the latch unlocks the upper panel from the middle panel and locks the middle panel to the base section, and in the second configuration the latch unlocks the middle panel from the base section and locks the upper panel to the middle panel 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ng to incorporate the teachings of Kemp to have a mechanical latch, since Ng discusses adjusting individual movement of the members of the privacy screen and doing so would prevent the members from operating out of order or out of sequence telescoping/retraction.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ng as modified by Place as applied to claim 17 above, and further in view of Kemp.

In re. claim 18, Ng as modified by Place (see Place) teach the divider screen assembly as claimed in claim 17, wherein the electrical switch arrangement is connected such that the switch arrangement is in the first configuration (motor running) (col. 7, ln. 20-27).
Ng as modified by Place fail to disclose a mechanical latch.
Kemp teaches a mechanical latch in a first position during movement (the release position) (para [0038]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ng as modified by Place to incorporate the teachings of Kemp to have a mechanical latch, since Ng discusses adjusting individual movement of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647